DETAILED ACTION
This office action is in response to the application filed on 12/29/2020.
Claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2, 7, and 13 are objected to because of the following informalities:  
Claim 2 recites in part “the content header”, however it seems that the intent was for the claim to recite “the context header” as used in the rest of the claims.
Claim 7 recites in part “in in response to”, the repeated “in” should be removed.
Claim 13 recites in part “a computer readable, non-transient information carrier”, however it is unclear as to what the information carrier is, and it is also unclear as to whether or not “information carrier”, when modified by “non-transient”, would explicitly exclude signals per se.  The claim should be amended to read “A non-transitory computer readable storage medium” in order to avoid these issues.
For examination purposes, the phrase “a computer readable, non-transient information carrier” is interpreted to be “A non-transitory computer readable storage medium”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “relative” in claim 1 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to examiner the claim, claim is interpreted to mean that the “context” is generally related to the model and to the local context.
Regarding Claim 11, it recites in part “a service function module according to claim 10” however claim 11 does not properly depend on claim 10, therefore it is unclear as to what the meets and bounds of 
Regarding claims 9-11 Claim limitation “means for generating, from a set of rules, called a model, describing an enforcement rules policy in a virtualized communications network comprising virtualized functions called service functions (SF), an encapsulation header comprising a context relating to a Software-Defined Networking model and to at least one policy enforcement local context associated with at least one of the service functions (SFi);” in claim 9 and 11.
“means of for forwarding of the at least one local context to the service function (SFi);” in Claim 9 and 11. 
“means of for forwarding of the encapsulation header to at least one packet router, called a classifier” in Claim 9 and 11.
 “means of for reception, from a Software-Defined Networking (SDN) controller of the network, of a policy enforcement local context associated with the service function module;” in Claim 10.
“means of reception of at least one packet enriched with an encapsulation header by a packet router, called a classifier of the network” in Claim 10.
“means e4 for processing of the at least one enriched packet in response to the policy enforcement local context” in Claim 10.
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitations are cited such that the SDN controller module or a Policy enforcement comprise “means” to perform the steps of claims 9-11, however the structure described in the specification does not perform the entire function in the claim.  The term module is a generic placeholder, but the specification does not clearly 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4- 7, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch et al. (hereinafter Bosch, US 2015/0334595 A1).
Regarding Claim 1, Bosch discloses A method of managing an enforcement rules policy (Bosch: para.0010 shows managing policies in service chain environment.) in a virtualized communications network (Bosch: para.0053 virtual network domain 80) comprising virtualized functions, called service functions (SF) (Bosch: para.0053 services), the method being implemented by an SDN controller of the network (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together) and comprising: 
generating, from a set of rules describing the policy, called a model (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model), 
an encapsulation header (Bosch: para.0037 “In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s).” NSH packet header) 
comprising a context relative to the model and to at least one policy enforcement local context associated with at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context”, it can be seen in dependent claim 4 that the local context can be an action to be performed.  The context is subscriber policy information.); 
“In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” the policy information regarding the services can also be forwarded to the services themselves.); 
forwarding of the encapsulation header to at least one packet router, called a classifier (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.).

Regarding Claim 2, Bosch discloses claim 1 as set forth above.
Bosch further discloses wherein generating comprises: 
obtaining, from the model, of at least one set of rules for processing packets by at least one of the service functions (SFi), called an enforcement policy chain EC1 (Bosch: para.0032 “If local policy anchor 34 has not cached the mobile subscriber's policy information, it may load the subscriber's policy and/or charging information from a given policy server (e.g., PCRF 44, OCS 46, OFCS 48, and/or other similar policy server.) by way of one or more standardized DIAMETER-based interfaces (e.g., Gx/Sd, Gy, Gz, etc.).” para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow.” from the set of rules, such as from the policy information from a policy server, policies for a service chain information can be obtained.); 
obtaining, from the enforcement policy chain, of a context header (Bosch: context header refers to value that is inserted into the encapsulation header, in this case the parameters for the additional policy information for the subscription flow in para.0033, and para.0035) and the at least one policy enforcement local context for at least one of the service functions (SFi} (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow.” the service chain is the policy enforcement local context); and 
generating the encapsulation header from the content header (Bosch: para.0033 “For purposes of the present example only, assume that the classification indicates that the subscribers flow should be forwarded to service chain 36.1, which may include services A, B, C and D hosted or accessible by Gi-LAN SG 30. Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” the parameters and the service chain are provided to the classifiers in the encapsulation header, para.0056 shows that the service chain information can be included in the header as well).

Regarding Claim 4, Bosch discloses claim 1 as set forth above.
Bosch further discloses wherein at least one local context comprises at least one definition of at least one action to be performed by the at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context”.  The service chain contains at least one service to be applied to a packet/flow.).

Regarding Claim 5, Bosch discloses claim 1 as set forth above.
Bosch further discloses wherein the forwarding of the encapsulation header to at least one service classifier comprises configuration of the service classifier so that the service classifier delivers, for at least one incoming packet, at least one packet enriched with the encapsulation header (Bosch: para.0056-para.0058, Fig. 4 “At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a. At 434, classifier 38a may store the information in an association with the subscriber for use in subsequent packets that may be received from the subscriber… classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” local anchor sends the encapsulation packet to the classifier, and the classifier than uses the service header in the in steps 442-446 and injects the packet into the service chain.)

Regarding Claim 6, Bosch discloses A method of processing an enforcement rules policy in a communications network comprising virtualized functions, called service functions (SF) (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.”), the method comprising: 
“In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” para.0060 “Processing may start at 510 when a give service anchored on a given chain may receive a subscriber's packet having a service header (e.g., an NSH). At 512, the service may consume policy and/or charging information included in the packet service header for the subscriber's packet. At 514, the service may determine if additional information is needed in order to enforce a given policy and/or charging rule/function. If so, at 520, the service may establish a session with local policy anchor 34 using the IP address for local policy anchor 34, which may be included in the service header for the subscriber's packet. At 522, the service may load the additional information. In various embodiments, policy and/or charging information may be loaded using push or pull mechanisms between the service and local policy anchor 34.” The service can receive additional information from the local policy anchor);
receiving at least one packet enriched with an encapsulation header by a packet router, called a classifier of the network (Bosch: fig. 4 440-446 para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” classifier sends packet with the encapsulated service header into the service, therefore to the first service of the service chain.); and 
processing the at least one enriched packet, in response to the policy enforcement local context associated with the at least one service function (SFi) (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header). After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet).” the policies are enforced and applied to the subscribers packet and forwarded.).

Regarding Claim 7, Bosch discloses claim 6 as set forth above.
Bosch further discloses wherein the processing comprises executing at least one action defined in the policy enforcement local context in in response to at least one characteristic of the at least one enriched packet (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header).” at least one action from the policies received is enforced.  For example, para.0043-44 “PCRF 44 may decide policy control and/or charging activities to apply to a given subscriber based on various Policy Charging and Control (PCC) rules. PCRF 44 can be configured to use user subscription information as a basis for the policy and charging control decisions….  In various embodiments, OCS 46 and/or OFCS 48 may enable a service provider to manage services and/or application charging/rating rules /functions across all access types, device types and/or subscribers for communications system 10.” shows various types of information that is used to enforce particular rules onto the packet, based on characteristics, such as the subscriber information. ), 
and delivering a result -4-Application No.: Unassigned Filing Date:Herewithcomprising at least one piece of information for identifying at least one service function (SFj) that is a destination of the processed enriched packet (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header). After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet).” the policies are enforced and applied to the subscribers packet and forwarded.).

Regarding Claim 9 Bosch discloses A Software-Defined Networking (SDN} controller module (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together) comprising: 
means for generating, from a set of rules, called a model, describing an enforcement rules policy in a virtualized communications network (Bosch: para.0053 virtual network domain 80)  comprising virtualized functions called service functions (SF) (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model), 
an encapsulation header (Bosch: para.0037 “In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s).” NSH packet header) 
comprising a context relating to a Software-Defined Networking model and to at least one policy enforcement local context associated with at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context”, 
means for forwarding of the at least one local context to the service function (SFi) (SFi) (Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” the policy information regarding the services can also be forwarded to the services themselves.); 
means for forwarding of the encapsulation header to at least one packet router, called a classifier (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.).

Regarding Claim 10, Bosch discloses A virtualized function module, called a service function module (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.” at least one ofthe virtualized service nodes in Fig. 3 in 
wherein the module comprises a policy enforcement logic module (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.” the program/code that operates the steps of Fig. 5 at the service node) comprising: 
means for reception, from a Software-Defined Networking (SDN) controller (Bosch: para.0060 local policy anchor) of the network, of a policy enforcement local context (Bosch: para.0060 additional information and para.0037, policy information) associated with the service function module (Bosch: Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” para.0060 “Processing may start at 510 when a give service anchored on a given chain may receive a subscriber's packet having a service header (e.g., an NSH). At 512, the service may consume policy and/or charging information included in the packet service header for the subscriber's packet. At 514, the service may determine if additional information is needed in order to enforce a given policy and/or charging rule/function. If so, at 520, the service may establish a session with local policy anchor 34 using the IP address for local policy anchor 34, which may be included in the service header for the subscriber's packet. At 522, the service may load the additional information. In various embodiments, policy and/or charging information may be loaded using push or pull mechanisms between the service and local policy anchor 34.” The service can receive additional information from the local policy anchor); 
means for reception of at least one packet enriched with an encapsulation header by a packet router, called a classifier of the network (Bosch: fig. 4 440-446 para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” classifier sends packet with the encapsulated service header into the service, therefore to the first service of the service chain.); and 
means for processing of the at least one enriched packet in response to the policy enforcement local context (Bosch: para.0061 “At 530, the service may enforce one or more policies and/or charging rules/functions for the subscriber (e.g., using additionally loaded information and/or information originally contained in the service header). After enforcing one or more policies and/or charging rules/functions, at 532 the service may forward the subscriber's packet with the service header to another service anchored on a chain or to a classifier (e.g., for a service at the end of a service chain, depending on the direction of flow for a packet).” the policies are enforced and applied to the subscribers packet and forwarded.).

Regarding Claim 11, Bosch discloses A system comprising a software-Defined Networking (SDN) controller (Bosch: para.0053 Local Policy Anchor 34 and SDN controller 32 together comprising: 
means for generating, from a set of rules, called a model, describing an enforcement rules policy in a virtualized communications network comprising virtualized functions (Bosch: para.0053 virtual network domain 80) called service functions (SF) (Bosch: para.0033 “Local policy anchor 34 may execute the policies and/or charging rules/functions and may derive a classification, which can indicate a service chain to receive the flow” local anchor uses the policies and charging rules and functions, together these make up the model), 
an encapsulation header (Bosch: para.0037 “In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s).” NSH packet header) 
comprising a context relating to a Software-Defined Networking model and to at least one policy enforcement local context associated with at least one of the service functions (SFi) (Bosch: para.0056 “Based on the policy and/or charging information for the subscriber, local policy anchor 34 may determine a service chain to receive the subscriber's packet at 430. At 432, local policy anchor 34 may communicate the determined service chain, subscriber policy and/or charging information and an IP address for local policy anchor 34 to classifier 38a.:” in this case, the service chain is the “local context”, it can be seen in dependent claim 4 that the local context can be an action to be performed.  The context is subscriber policy information.); 
means for forwarding of the at least one local context to the service function (SFi) (Bosch: para.0037 “In one or more embodiments, new policies for a given policy server can be enforced, updated, renewed, etc. for one or more services anchored on one or more service chains by the policy server ‘pushing’ its new policy information to local policy anchor 34. In one or more embodiments, local policy anchor 34 may relay the new policies to the service(s) by including the new policies in-line (e.g., through use of an NSH packet header, with or without a payload) on subsequent packet flows for chains including the service(s). In one or more embodiments, local policy anchor 34 may also ‘push’ the new policies onto the associated service(s) if the service(s) if the service(s) has established a policy session with local policy anchor 34.” the policy information regarding the services can also be forwarded to the services themselves.); 
means for forwarding of the encapsulation header to at least one packet router, called a classifier (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.); 
a service function module (Bosch: para.0059 “FIG. 5 is a simplified flow diagram 500 illustrating example operations associated with consuming, by a given service anchored on a given service chain, policy and/or charging information that may be contained in a service header (e.g., NSH) for a subscriber's packet in one example operation of communication system 10.” at least one of the virtualized service nodes in Fig. 3 in service chain 36.1.);
and a packet router, called a classifier (SCL), receiving an encapsulation header from the SDN controller (Bosch: para.0033 “Local policy anchor 34 may communicate or inform classifiers 38a-38b of the service chain classification determined for the subscriber's flow and may provide a set of parameters to the classifiers which can be encapsulated in an NSH packet header for the FSOL packet and subsequent packets of the subscriber's flow.” and Fig. 4, here it can be seen that the subscriber flow, service chain classification can all be sent via an NSH packet header, when the packet is a first sign of life packet. Fig.4 shows in steps 412->420 ->422->424->430 how the local anchor processes the FSOL packet and sends the header to the classifier.) and 
delivering, for at least one incoming packet, at least one packet enriched with the encapsulation header (Bosch: fig. 4 440-446 para.0057 “classifier 38a may encapsulate the policy and/or charging information and the IP address for local policy anchor 34 in a service header for the subscriber's packet at 440. At 442, classifier 38b may append the packet with the service header. In one or more embodiments, the header may be an NSH as defined by IETF standards. At 446, classifier 38a may inject the subscriber's packet with the service header into the determined service chain for the subscriber.” 

Regarding Claim 12, Bosch discloses claim 1 as set forth above.
Bosch further discloses A computing environment comprising a processor and a memory, the memory storing program code instructions executed by the processor for the implementing of the method according to claim 1 (Bosch: para.0047, para.0050).

Regarding Claim 13, Bosch discloses claim 1 as set forth above.
Bosch further discloses A computer-readable, non-transient information carrier on which there are stored program instructions adapted to implementing of the method claim 1 when the program instructions are executed by a processor (Bosch: para.0047, para.0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (hereinafter Bosch, US 2015/0334595 A1) in view of Chu et al. (hereinafter Chu, US 2016/0218918 A1).
Regarding Claim 3, Bosch discloses claim 2 as set forth above.
However Bosch does not explicitly disclose wherein the at least one enforcement policy chain describes at least one chaining of at least one of the service functions (SFi) according to at least one piece of information representative of a predefined set of communications rules, called a contract, between a 
Chu discloses wherein the at least one enforcement policy chain (Chu: para.0046 policy/policy rules in the contract) describes at least one chaining of at least one of the service functions (SFi) according to at least one piece of information representative of a predefined set of communications rules, called a contract (Chu: para.0046 “Policy rules of contracts defined in the service profile may be mapped to a logical service chain table that comprises multiple flow constraints on traffic flowing between a source, destination and possibly one or more intermediary check points.” a policy description is defined that describes how the contract is used to defined the services in the service chain.), 
between a first and second group of devices of the communications network the first group comprising at least one device that is the sender of at least one packet and the second group comprising at least one device that is a destination (Chu: para.0033 “A contract may comprise a list of policy rules defining traffic constraints between two EPGs, such as access control lists (ACLs) as quality of service (QoS) and possibly other constraints such as required processing by one or more network appliances.” the contract defined policy rules between two end point groups.)
of least -3-Application No.: UnassignedFiling Date:Herewith one packet, and/or of a piece of information representative of at least one device in the first group and/or of at least one packet characteristic (Chu: para.0033 “Each policy rule includes one or more classifiers and associated action. A classifier includes protocol, ports and direction used in classifying traffic in accordance with the policy rule. Protocols may include for example TCP, UDP, and HTTP etc. Ports may be specified individually, multiply, or in ranges. Direction may be inbound, outbound or bidirectional. An action may include a type and a value, where the action type could be allow, drop, redirect, mirror and log. The associated value may be optional depending upon the associated action type. If the action type is redirect, the value may comprise a service chain ID which refers to a service chain definition.” the contract defines rules/policies that define how the two groups 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Chu in order to incorporate wherein the at least one enforcement policy chain describes at least one chaining of at least one of the service functions (SFi) according to at least one piece of information representative of a predefined set of communications rules, called a contract, between a first and second group of devices of the communications network the first group comprising at least one device that is the sender of at least one packet and the second group comprising at least one device that is a destination of least -3-Application No.: Unassigned Filing Date:Herewith one packet, and/or of a piece of information representative of at least one device in the first group and/or of at least one packet characteristic.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of efficiently defining packet classification using the contact between end points (Chu: para.0029, para.0033).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (hereinafter Bosch, US 2015/0334595 A1) in view of Guichard et al. (hereinafter Guichard, US 2014/0334488 A1).
Regarding Claim 8, Bosch discloses claim 7 as set forth above.
However Bosch does not explicitly disclose wherein the processing also comprises updating the encapsulation header as a function of the result of the executing.
Guichard discloses wherein the processing also comprises updating the encapsulation header as a function of the result of the executing (Guichard: para.0038 “As explained above, each network node receives from a central controller and stores information mapping service function identifiers to network nodes. Each network node will determine a next network node in the service chain at which a next service function is to be applied to the packet based on the network service header and the stored information, update the location information in the network service header to indicate an updated location of the packet along the service chain, and forward the packet to the next network node at which the next service function is to be applied to the packet.” each packet after processing, updates the header before forwarding to the next node.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bosch with Guichard in order to incorporate wherein the processing also comprises updating the encapsulation header as a function of the result of the executing.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving performance of the system by informing the next packet of current state of the packet in the service chain (Guichard: para.0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu US 2016/0294705 A1 please see para.0084 and fig. 6 that shows how the controller interacts with the services and the classifier, like the claims.
Wang et al. US 2016/0352629 A1 please see Fig. 6 and para.0049 showing how the services headers are encapsulated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453